IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 132 EM 2019
                                              :
                    Respondent                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
MICHAEL FORREST,                              :
                                              :
                    Petitioner                :


                                      ORDER



PER CURIAM

      AND NOW, this 5th day of February, 2020, the “Application for Leave to File a

Petition for Allowance of Appeal Nunc Pro Tunc” is DENIED.